Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 2-6 are allowed.
Claim 1 is canceled.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 2, the prior arts of record do not teach

    PNG
    media_image1.png
    282
    673
    media_image1.png
    Greyscale

The prior art of record Shinohara et al. (US 20130290816 A1, “DATA-PROCESSING DEVICE AND DATA-PROCESSING METHOD”) (in the IDS filed on 12/23/2020) disclose 


    PNG
    media_image2.png
    235
    356
    media_image2.png
    Greyscale


(abstract).

However Shinohara et al. do not explicitly teach

    PNG
    media_image1.png
    282
    673
    media_image1.png
    Greyscale
as recited in independent claim 2.

Digital Video Broadcasting (DVB) (Next Generation broadcasting system to Handheld, physical layer specification (DVB-NGH), DVB document A160, November 2012, pp. 1-295) (in the IDS filed on 12/23/2020) discloses the next generation transmission system for digital terrestrial and hybrid (combination of terrestrial with satellite transmissions} broadcasting to handheld terminals. It specifies the entire physical layer part from the input streams to the transmitted signal. This transmission system is intended for carrying Transport Streams or generic data streams feeding linear and non-linear applications like television, radio and data services (scope).

However Digital Video Broadcasting (DVB) does not explicitly teach

    PNG
    media_image1.png
    282
    673
    media_image1.png
    Greyscale
as recited in independent claim 2.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 2 is allowable over the prior arts of record. Claims 3-5 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 6, the prior arts of record do not teach

    PNG
    media_image1.png
    282
    673
    media_image1.png
    Greyscale

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 6 is allowable over the prior arts of record.

Thus, claims 2-6 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111